Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coggins et al. (8,662,347). Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bredow et al. (5,154,335). Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartnell (4,543,958). Each discloses a dispenser device (100; 10; 30 and 36; respectively) comprising a shell (10; 31; 30) having an inner volume, an aperture (at lower end of 12; 70; 52 or part thereof) extending through the shell to the inner volume, a strip (3; 22; 10) of a plurality of electrodes arranged in a pattern within the inner volume of the shell, the strip having an end extending through the aperture and out of the shell, and wherein pulling the end of the strip moves the plurality of electrodes according to the pattern.  
As to claim 2, Bredow et al. and Cartnell each disclose a hub (12; 50 or 91). 
As to claim 3, Bredow et al. and Cartnell each disclose the plurality of electrodes extend circumferentially around the hub.

As to claim 8, Bredow et al. and Cartnell each disclose at least a portion of the shell being circular. 
As to claim 9, each discloses the shell comprising two portions. 
As to claim 10, Coggins et al. and Bredow et al. each disclose a rectangular shape (see Figure 1; see column 8, lines 29-32). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Coggins et al. and Cartnell in view of Bredow et al.. Coggins et al. and Cartnell do not disclose a cap for the aperture. However, Bredow et al. disclose a cap (80, Figure 1; 90, Figure 4 or 194, Figure 6) attached to the shell over the aperture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide either one of Coggins et al. and Cartnell with a cap  attached to the shell over the aperture in one of the manners of Bredow et al.as   ..


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied against claim 1 further in view of Luciano (2010/0089937). As to claim 6, the previously employed art does not disclose a plurality of indicators. However, Luciano discloses a similar device comprising a plurality of indicators (see Figure 13B and paragraph 0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the prior at previously employed with a plurality of indicators in the manner of Luciano as claimed, as such a modification would predictably allow a user to organize the usage of the dispensed electrodes.
As to claim 7, the previously employed art does not disclose the shell being transparent. However, Luciano discloses a similar device comprising a transparent construction (see paragraph 0085). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the prior at previously employed with a transparent construction in the manner of Luciano as   claimed, as such a modification would predictably allow exterior viewing by a user of the interior content.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coggins et al. as applied against claim 1 further in view of DE 4324468. Coggins et al. do not disclose the plurality of electrodes disposed in a Z-fold arrangement. However, DE 4324468 disclose a similar strip plurality disposed in a Z-fold arrangement. . 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG